        Case 1:10-cv-01564-RC Document 166 Filed 08/26/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


RONDA L. DAVIS, et al.,

              Plaintiffs,

       v.                                     Civil Action No. 10-01564 (RC)

DISTRICT OF COLUMBIA,

              Defendant.


                   NOTICE OF SUBSTITUTION OF COUNSEL

      The Clerk shall please enter the appearance of Assistant Attorney General

Michael A. Tilghman II and withdraw the appearance of Eric U. Johnson as counsel

for defendant the District of Columbia.

Dated: August 26, 2019.         Respectfully submitted,

                                KARL A. RACINE
                                Attorney General for the District of Columbia

                                TONI MICHELLE JACKSON
                                Deputy Attorney General
                                Public Interest Division

                                FERNANDO AMARILLAS
                                Chief, Equity Section

                                /s/ Michael A. Tilghman II
                                MICHAEL A. TILGHMAN II [988441]
                                Assistant Attorney General
                                441 Fourth Street, N.W., Suite 600 South
                                Washington, D.C. 20001
                                (202) 727-6247
                                (202) 741-8776 (fax)
                                michael.tilghman@dc.gov
                                Counsel for Defendant District of Columbia
